
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(c)

Constellation Energy Group, Inc.
Deferred Compensation Plan
For Non-Employee Directors


        1.    Objective.    The objective of this Plan is to offer a portion of
the Compensation of non-employee Directors of Constellation Energy Group in the
form of Stock Units, thereby promoting a greater identity of interest between
Constellation Energy Group's non-employee Directors and its stockholders, and to
enable such Directors to defer receipt of their Compensation that is payable in
cash.

        2.    Definitions.    As used herein, the following terms will have the
meaning specified below:

        "Annual Retainer" means the amount payable by Constellation Energy Group
to a Director as annual compensation for performance of services as a Director,
and includes Committee Chair retainers. All other amounts (including without
limitation Board/committee meeting fees, and expense reimbursements) shall be
excluded in calculating the amount of the Annual Retainer.

        "Board" means the Board of Directors of Constellation Energy Group.

        "Cash Account" means an account by that name established pursuant to
Section 7. The maintenance of Cash Accounts is for bookkeeping purposes only.

        "Change in Control" means the occurrence of any one of the following
events:

        (i)    individuals who, on January 24, 2003, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 24, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of Constellation Energy
Group (the "Company") in which such person is named as a nominee for director,
without written objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be deemed to be an Incumbent Director;

        (ii)   any "person" (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that the event described in this paragraph  (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any corporation with respect to which the Company owns a majority
of the outstanding shares of common stock or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors (a
"Subsidiary Company"), (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary Company, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) pursuant to any acquisition by Plan participant or any
group of persons including Plan participant (or any entity controlled by Plan
participant or any group of persons including Plan participant);

        (iii)  Company shareholder approval of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiary Companies, whether for such transaction or the
issuance of securities in the transaction (a "Business Combination"), unless
immediately following such Business Combination: (A) more than 60% of

--------------------------------------------------------------------------------




the total voting power of (x) the corporation resulting from such Business
Combination (the "Surviving Corporation"), or (y) if applicable, the ultimate
parent corporation that directly or indirectly has beneficial ownership of at
least 95% of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board's approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B), and
(C) above shall be deemed to be a "Non-Qualifying Transaction"); or

        (iv)  the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company's assets.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

        "Committee" means the Committee on Management of the Board.

        "Common Stock" means the common stock, without par value, of
Constellation Energy Group.

        "Compensation" means any Annual Retainer and meeting fees payable by
Constellation Energy Group to a participant in his/her capacity as a Director.
Compensation excludes expense reimbursements paid by Constellation Energy Group
to a participant in his/her capacity as a Director.

        "Constellation Energy Group" means Constellation Energy Group, Inc., a
Maryland corporation, or its successor.

        "Deferred Cash Compensation" means any cash Compensation that is
voluntarily deferred by a participant pursuant to Section 6.

        "Director" means a member of the Board who is not an employee of
Constellation Energy Group or any of its subsidiaries/ affiliates.

        "Disability" or "Disabled" means that the Plan Administrator has
determined that the participant is unable to fulfill his/her responsibilities of
Board membership because of illness or injury. For purposes of this Plan, a
participant's eligibility to participate shall be deemed to have terminated on
the date he/she is determined by the Plan Administrator to be Disabled.

        "Earnings" means, with respect to the Cash Account, hypothetical
interest credited to the Cash Account.

2

--------------------------------------------------------------------------------


        "Earnings" means, with respect to the Stock Account, hypothetical
dividends credited to the Stock Account.

        "Fair Market Value" means, as of any specified date, the average closing
price of a share of Common Stock, reported in "New York Stock Exchange Composite
Transactions" as published in the Eastern Edition of The Wall Street Journal
averaged for the most recent 20 days during which Common Stock was traded on the
New York Stock Exchange (including such valuation date if a trading date).

        "Plan Accounts" means a participant's Cash Account and/or Stock Account.
The maintenance of Plan Accounts is for bookkeeping purposes only.

        "Plan Administrator" means, as set forth in Section 3, the Board.

        "Stock Account" means an account by that name established pursuant to
Section 8. The maintenance of Stock Accounts is for bookkeeping purposes only.

        "Stock Unit(s)" means the share equivalents credited to a Participant's
Stock Account pursuant to Section 8. The use of Stock Units is for bookkeeping
purposes only; the Stock Units are not actual shares of Common Stock.
Constellation Energy Group will not reserve or otherwise set aside any Common
Stock for or to any Stock Account.

        3.    Plan Administration.    

        (i)    Plan Administrator—The Plan is administered by the Board, who has
sole authority to interpret the Plan, and, in general, to make all other
determinations advisable for the administration of the Plan to achieve its
stated objective. Decisions by the Plan Administrator shall be final and binding
upon all persons for all purposes. The Plan Administrator shall have the power
to delegate all or any part of its non-discretionary duties to one or more
designees, and to withdraw such authority, by written designation.

        (ii)    Amendment—This Plan may be amended from time to time or
suspended or terminated at any time, at the written direction of the Plan
Administrator. However, amendments required to keep the Plan in compliance with
applicable laws and regulations may be made by the Vice President—Human
Resources of Constellation Energy Group (or other vice president succeeding to
that function) on advice of counsel. Nothing herein creates a vested right.

        (iii)    Indemnification—The Plan Administrator (and its designees),
Chairman of the Board, Chief Executive Officer, President, and Vice
President-Human Resources of Constellation Energy Group and all other employees
of Constellation Energy Group or its subsidiaries/affiliates whose assigned
duties include matters under the Plan, shall be indemnified by Constellation
Energy Group or its subsidiaries /affiliates or from proceeds under insurance
policies purchased by Constellation Energy Group or its subsidiaries/affiliates,
against any and all liabilities arising by reason of any act or failure to act
made in good faith pursuant to the provisions of the Plan, including expenses
reasonably incurred in the defense of any related claim.

        4.    Eligibility and Participation.    

        (i)    Mandatory participation—A Director, at the discretion of the
Board, may be required at such times designated by the Board to participate in
this Plan with respect to the receipt of all or part of his/her Compensation in
the form of Stock Units under Section 5 of the Plan.

        (ii)    Voluntary participation—A Director is eligible to participate in
the Plan by electing to defer all or certain portions of the participant's
Compensation, that is payable in cash, under Section 6 of the Plan, while so
classified.

        (iii)    Termination of participation—Eligibility to participate shall
terminate on the date the participant ceases to be a Director. Notwithstanding
termination of eligibility, such person with

3

--------------------------------------------------------------------------------




Plan Accounts will remain a participant of the Plan, solely for purposes of the
administration of existing Plan Accounts, and no additional Stock Units will be
granted and no further deferrals of cash Compensation under the Plan will be
permitted.

        5.    Mandatory Stock Units.    To the extent designated from time to
time by the Board as set forth in Section 4(i), the Stock Account of a
participant will be credited on January 1 of each applicable calendar year with
Stock Units equal to the number of shares of Common Stock (including fractions
of a share) that could have been purchased, with the applicable percentage (as
designated by the Board) of the participant's Annual Retainer for such calendar
year, at Fair Market Value on such January 1.

        If a participant initially becomes eligible to participate in the Plan
during such applicable calendar year, the Stock Account of the participant for
such calendar year will be credited, on the date that is the first day of the
calendar month after the participant initially becomes eligible to participate
in the Plan, with Stock Units equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased at Fair Market
Value on such date, with an amount equal to (i) the applicable percentage (as
designated by the Board) of the participant's Annual Retainer multiplied by
(ii) a fraction the numerator of which is the number of full calendar months in
the calendar year on and after such date, and the denominator of which is 12.

        The Stock Account will be maintained pursuant to Section 8.

        6.    Cash Compensation Deferral Election.    A participant may elect to
defer none, all, fifty percent (50%), or seventy-five percent (75%) of his/her
other Compensation that is payable in cash (i.e., one hundred percent (100%) of
all other Compensation that is not subject to any mandatory Stock Units). A
participant's cash Compensation deferral election with respect to the Annual
Retainer shall specify whether the deferred Annual Retainer is to be credited to
the Cash Account or to the Stock Account. All other Cash Compensation that a
participant elects to defer will be credited to the Cash Account.

        Such election shall be made by written notification to the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function). Such election shall be made prior to the calendar
year during which the applicable cash Compensation is payable, and shall be
effective as of the first day of such calendar year. If a participant initially
becomes eligible to participate in the Plan during a calendar year, the election
for such calendar year must be made within thirty (30) calendar days after the
date the participant initially becomes eligible to participate in the Plan, and
shall be effective with respect to Compensation earned after the date the
election is received by the Vice President-Human Resources of Constellation
Energy Group (or other vice president succeeding to that function). Elections
under this Section shall remain in effect for all succeeding calendar years
until revoked. Elections may be revoked by written notification to the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function), and shall be effective as of the first day of the
calendar year following the calendar year during which the revocation is
received by such Vice President.

        Notwithstanding anything herein contained to the contrary, the Plan
Administrator shall have the right in its sole discretion to permit a
participant to defer other percentages of his/her Annual Retainer and/or other
Compensation that is payable in cash.

        7.    Cash Accounts.    The Board may specify that cash Compensation
that consists of the Annual Retainer that a participant has elected to defer
into the Cash Account is credited to the participant's Cash Account on January 1
(or if later, the date the participant's initial election to participate in the
Plan becomes effective). All other cash Compensation that a participant has
elected to defer is credited to the participant's Cash Account on each date such
cash Compensation would otherwise have been paid to the Director. A
participant's Cash Account shall be credited with earnings at the rate earned by
the Interest Income Fund under the Constellation Energy Group, Inc. Employee
Savings Plan, and

4

--------------------------------------------------------------------------------


computed in the same manner as under such plan. Earnings are credited to the
Cash Account commencing on the date the applicable Deferred Cash Compensation is
credited to the Cash Account.

        8.    Stock Accounts.    The Board may specify that cash Compensation
that consists of the Annual Retainer that a participant has elected to defer
into the Stock Account is credited to the participant's Stock Account on
January 1 (or if later, the date the participant's initial election to
participate in the Plan becomes effective). All other cash Compensation that a
participant has elected to defer into the Stock Account is credited to the
participant's Stock Account on each date such cash Compensation would otherwise
have been paid to the Director. A participant's Stock Account shall be credited
with Stock Units equal to the number of shares of Common Stock (including
fractions of a share) that could have been purchased with such Deferred Cash
Compensation, at Fair Market Value on such date. Grants of mandatory Stock Units
are credited to the Stock Account as set forth in Section 5.

        As of any dividend distribution date for the Common Stock, the
participant's Stock Account shall be credited with additional Stock Units equal
to the number of shares of Common Stock (including fractions of a share) that
could have been purchased, at the closing price of a share of Common Stock on
such date as reported in "New York Stock Exchange Composite Transactions" as
published in the Eastern Edition of The Wall Street Journal, with the amount
which would have been paid as dividends on that number of shares (including
fractions of a share) of Common Stock which is equal to the number of Stock
Units then credited to the participant's Stock Account.

        In the event of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, recapitalization, combination or exchange
of shares or other similar changes in the Common Stock, then appropriate
adjustments shall be made in the number of Stock Units in each participant's
Stock Account. Such adjustments shall be made effective on the date of the
change related to the Common Stock.

        9.    Distributions of Plan Accounts.    Distributions of Plan Accounts
shall be made in cash only, from the general assets of Constellation Energy
Group.

        A participant may elect (by notification in the form and manner
established by the Vice President—Human Resources of Constellation Energy Group
(or other Vice President succeeding to that function) from time to time) to
begin distributions (i) in the calendar year following the calendar year that
eligibility to participate terminates, (ii) in the calendar year following the
calendar year in which a participant attains age 70, if later, or (iii) any
calendar year between (i) and (ii). Such election must be made prior to the end
of the calendar year in which eligibility to participate terminates.
Alternatively, a participant who reaches age 70 while still eligible to
participate may elect to begin distributions, in the calendar year following the
calendar year that the participant reaches age 70, of amounts in his/her Plan
Accounts as of the end of the calendar year the participant reaches age 70. Such
election must be made prior to the end of the calendar year in which the
participant reaches age 70, and a distribution election to receive any
subsequently deferred amounts beginning in the calendar year following the
calendar year that eligibility to participate terminates, must be made prior to
the end of the calendar year in which eligibility to participate terminates.

        A participant may elect (by notification in the form and manner
established by the Vice President-Human Resources of Constellation Energy Group
(or other vice President succeeding to that function) from time to time) to
receive distributions in a single payment or in annual installments during a
period not to exceed fifteen years. The single payment or the first installment
payment, whichever is applicable, shall be made within the first sixty
(60) calendar days of the calendar year elected for distribution. Subsequent
installments, if any, shall be made within the first sixty (60) calendar days of
each succeeding calendar year until the participant's Cash Account has been paid
out.

5

--------------------------------------------------------------------------------


        In the event applicable elections are not timely made, a participant
shall receive a distribution in a single payment within the first sixty
(60) calendar days of the calendar year following the calendar year that
eligibility to participate terminates.

        The value of the Stock Account, which is equal to the number of Stock
Units in the Stock Account multiplied by the Fair Market Value on the date on
which the participant's eligibility to participate terminates (or, the date that
is the last day of the calendar year during which the participant reaches age
70, for a participant who elects to begin distributions while still eligible to
participate), is transferred to the Cash Account on such date. Earnings are
credited to the Cash Account through the date of distribution, and amounts held
for installment payments shall continue to be credited with Earnings. The value
of the Cash Account that is payable in cash on the date of the single payment
distribution is equal to the balance in the Cash Account on the date that is no
earlier than five (5) calendar days prior to the day of such distribution
("Distribution Valuation Date"). The amount of any cash distribution to be made
in installments from the Cash Account will be determined by multiplying (i) the
balance in such Cash Account on the Distribution Valuation Date by (ii) a
fraction, the numerator of which is one and the denominator of which is the
number of installments in which distributions remain to be made (including the
current distribution).

        If a participant dies or becomes Disabled, the entire unpaid balance of
his/her Plan Accounts shall be paid to the beneficiary(ies) designated by the
participant by notification in the form and manner established by the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function) from time to time or, if no designation was made,
in the event of death, to the estate of the participant, and in the event of
Disability, to the participant. Payment shall be made within sixty (60) calendar
days after notice of death or Disability is received by such Vice President,
unless prior to the participant's death or Disability, the participant elected
(in the form and manner established by the Vice President-Human Resources of
Constellation Energy Group (or other vice president succeeding to that function)
from time to time) a delayed and/or installment distribution option for such
beneficiary(ies); provided, however that (i) such a distribution option election
shall be effective only if the value of the participant's Plan Accounts is more
than $50,000 on the date of the participant's death or Disability; and (ii) the
final distribution must be made to such beneficiary(ies) no later than 15 years
after the participant's death or Disability. After the end of the calendar year
that a participant's eligibility to participate terminates, a distribution
option election for a particular beneficiary is irrevocable; provided, however,
that the participant may make a distribution option election for a new
beneficiary who is initially designated after the participant's eligibility to
participate terminates, and such election is irrevocable with respect to the new
beneficiary.

        The value of the Stock Account, which is equal to the number of Stock
Units in the Stock Account multiplied by the Fair Market Value on the date of
the participant's death or Disability, is transferred to the Cash Account on
such date. Earnings are credited to the Cash Account through the date of
distribution, and amounts held for installment payments shall continue to be
credited with Earnings. The value of the Cash Account that is payable in cash on
the date of the single payment distribution is equal to the balance in the Cash
Account on the date that is no earlier than five (5) calendar days prior to the
day of such distribution ("Beneficiary Distribution Valuation Date"). The amount
of any cash distribution to be made in installments from the Cash Account will
be determined by multiplying (i) the balance in such Cash Account on the
Beneficiary Distribution Valuation Date by (ii) a fraction, the numerator of
which is one and the denominator of which is the number of installments in which
distributions remain to be made (including the current distribution).

        Upon the death of a participant's beneficiary for whom a delayed and/or
installment distribution option was elected, the entire unpaid balance of the
participant's Cash Account shall be paid to the beneficiary(ies) designated by
the participant's beneficiary by notification in the form and manner established
by the Vice President-Human Resources of Constellation Energy Group (or other
vice president succeeding to that function) from time to time or, if no
designation was made, to the estate

6

--------------------------------------------------------------------------------


of the participant's beneficiary. Payment shall be made within sixty
(60) calendar days after notice of death is received by such Vice President. The
value of the Cash Account that is payable in cash is equal to the balance in the
Cash Account on the date that is no earlier than five (5) calendar days prior to
the day of such distribution.

        Notwithstanding anything herein contained to the contrary, the Plan
Administrator shall have the right in its sole discretion to (i) vary the manner
and timing of distributions of a participant or beneficiary entitled to a
distribution under this Section 9, and may make such distributions in a single
payment or over a shorter or longer period of time than that elected by a
participant; and (ii) vary the period during which the closing price of Common
Stock is referenced to determine the value of the Stock Account that is
transferred to the Cash Account on the date on which the participant's
eligibility to participate terminates. Any affected participants will not
participate in exercising such discretion.

        10.    Beneficiaries.    A participant shall have the right to
designate, change or rescind a beneficiary(ies) who is to receive a
distribution(s) pursuant to Section 9 in the event of the death or Disability of
the participant. A participant's beneficiary(ies) for whom a delayed and/or
installment distribution option was elected shall have the right to designate a
beneficiary(ies) who is to receive a distribution pursuant to Section 9 in the
event of the death of the participant's beneficiary(ies).

        Any designation, change or recision of the designation of beneficiary
shall be made by notification in the form and manner established by the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function) from time to time. The last designation of
beneficiary received by such Vice President shall be controlling over any
testamentary or purported disposition by the participant (or, if applicable, the
participant's beneficiary(ies)), provided that no designation, recision or
change thereof shall be effective unless received by such Vice President prior
to the death or Disability (whichever is applicable) of the participant (or, if
applicable, the death of the participant's beneficiary(ies)).

        If the designated beneficiary is the estate, or the executor or
administrator of the estate, of the participant (or, if applicable, the
participant's beneficiary(ies)), a distribution pursuant to Section 9 may be
made to the person(s) or entity (including a trust) entitled thereto under the
will of the participant (or, if applicable, the participant's beneficiary(ies)),
or, in the case of intestacy, under the laws relating to intestacy.

        11.    Valuation of Plan Accounts.    The Plan Administrator shall cause
the value of a participant's Plan Accounts to be determined and reported to
Constellation Energy Group and the participant at least once per year as of the
last business day of the calendar year. The value of the Stock Account will
equal the number of Stock Units in the Stock Account multiplied by the closing
price of a share of Common Stock on the last business day of the calendar year
as reported in "New York Stock Exchange Composite Transactions" as published in
the Eastern Edition of The Wall Street Journal. The value of the Cash Account
will equal the balance in the Cash Account on the last business day of the
calendar year.

        12.    Withdrawals.    No withdrawals of Plan Accounts may be made,
except a participant may at any time request a hardship withdrawal from his/her
Plan Accounts if he/she has incurred an unforeseeable financial emergency. An
unforeseeable financial emergency is defined as severe financial hardship to the
participant resulting from a sudden and unexpected illness or accident of the
participant (or of his/her dependents), loss of the participant's property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the participant. The need to
send a child to college or the desire to purchase a home are not considered to
be unforeseeable emergencies. The circumstance that will constitute an
unforeseeable emergency will depend upon the facts of each case.

7

--------------------------------------------------------------------------------


        A hardship withdrawal will be permitted by the Plan Administrator only
as necessary to satisfy an immediate and heavy financial need. A hardship
withdrawal may be permitted only to the extent reasonably necessary to satisfy
the financial need. Payment may not be made to the extent that such hardship is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the participant's assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(iii) by cessation of deferrals under the Plan.

        The request for hardship withdrawal shall be made by notification in the
form and manner established by the Plan Administrator from time to time. Such
hardship withdrawal will be permitted only with approval of the Plan
Administrator. The participant will receive a lump sum payment after the Plan
Administrator has had reasonable time to consider and then approve the request.

        The value of the Stock Account for purposes of processing a hardship
cash withdrawal is equal to the number of Stock Units in the Stock Account
multiplied by the Fair Market Value on the date on which the hardship withdrawal
is processed. The value of the Cash Account for purposes of processing a
hardship cash withdrawal is equal to the balance in the Cash Account on the date
on which the hardship withdrawal is processed.

        13.    Change in Control.    The terms of this Section 13 shall
immediately become operative, without further action or consent by any person or
entity, upon a Change in Control, and once operative shall supersede and control
over any other provisions of this Plan. Upon the occurrence of a Change in
Control followed within one year of the date of such Change in Control by the
participant's cessation of Board membership for any reason, such participant
shall be paid the value of his/her Plan Accounts in a single, lump sum cash
payment. The value of the Stock Account, which is equal to the number of Stock
Units in the Stock Account multiplied by the Fair Market Value on the date of
the participant's cessation of Board membership, is transferred to the Cash
Account on such date. Earnings are credited to the Cash Account through the date
of distribution. The value of the Cash Account that is payable in cash on the
date of the single lump sum cash payment is equal to the balance in the Cash
Account on the date that is no earlier than five (5) calendar days prior to the
day of such distribution. Such payment shall be made as soon as practicable, but
in no event later than thirty (30) calendar days after the date of the
participant's cessation of Board membership. On or after a Change in Control, no
action, including, but not by way of limitation, the amendment, suspension or
termination of the Plan, shall be taken which would affect the rights of any
participant or the operation of this Plan with respect to the balance in the
participant's Plan Accounts.

        14.    Withholding.    Constellation Energy Group may withhold to the
extent required by law all applicable income and other taxes from amounts
deferred or distributed under the Plan.

        15.    Copies of Plan Available.    Copies of the Plan and any and all
amendments thereto shall be made available to all participants during normal
business hours at the office of the Plan Administrator.

        16.    Miscellaneous.    

        (i)    Inalienability of benefits—Except as may otherwise be required by
law or court order, the interest of each participant or beneficiary under the
Plan cannot be sold, pledged, assigned, alienated or transferred in any manner
or be subject to attachment or other legal process of whatever nature; provided,
however, that any applicable taxes may be withheld from any cash benefit payment
made under this Plan.

        (ii)    Controlling law—The Plan and its administration shall be
governed by the laws of the State of Maryland, except to the extent preempted by
federal law.

        (iii)    Gender and number—A masculine pronoun when used herein refers
to both men and women and words used in the singular are intended to include the
plural, and vice versa, whenever appropriate.

8

--------------------------------------------------------------------------------




        (iv)    Titles and headings—Titles and headings to articles and sections
in the Plan are placed herein solely for convenience of reference and in any
case of conflict, the text of the Plan rather than such titles and headings
shall control.

        (v)    References to law—All references to specific provisions of any
federal or state law, rule or regulation shall be deemed to also include
references to any successor provisions or amendments.

        (vi)    Funding and expenses—Benefits under the Plan are not vested or
funded, and shall be paid out of the general assets of Constellation Energy
Group. To the extent that any person acquires a right to receive payments from
Constellation Energy Group under this Plan, such rights shall be no greater than
the right of any unsecured general creditor of Constellation Energy Group. The
expenses of administering the Plan will be borne by Constellation Energy Group.

        (vii)    Not a contract—Participation in this Plan shall not constitute
a contract of employment or Board membership between Constellation Energy Group
and any person and shall not be deemed to be consideration for, or a condition
of, continued employment or Board membership of any person.

        (viii)    Successors—In the event Constellation Energy Group becomes a
party to a merger, consolidation, sale of substantially all of its assets or any
other corporate reorganization in which Constellation Energy Group will not be
the surviving corporation or in which the holders of the common stock of
Constellation Energy Group will receive securities of another corporation (in
any such case, the "New Company"), then the New Company shall assume the rights
and obligations of Constellation Energy Group under this Plan.

9

--------------------------------------------------------------------------------






QuickLinks


Constellation Energy Group, Inc. Deferred Compensation Plan For Non-Employee
Directors
